Citation Nr: 0124369	
Decision Date: 10/09/01    Archive Date: 10/11/01	

DOCKET NO.  01-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1975 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran was born in August 1955, has reported two 
years of college education, and indicated that she last 
worked in July 2000.  

2.  The veteran's permanent disabilities include total 
abdominal hysterectomy, evaluated as 50 percent disabling and 
fibrocystic breast disease, status post breast biopsy, 
evaluated as noncompensably disabling.  The combined rating 
for the veteran's disabilities is 50 percent.  

3.  The veteran's disabilities do not preclude her from 
engaging in substantially gainful employment, consistent with 
her age, education, and occupational history.  


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17, and Part 4, 
Diagnostic Codes 7617, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 
recently published regulations at 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

The veteran and her representative have been provided 
notification letters and a statement of the case informing 
them of the evidence necessary to substantiate the veteran's 
claim, as well as pertinent laws and regulations and the 
reason for the denial of the veteran's claim.  The veteran 
has been afforded a VA examination and has indicated, in her 
substantive appeal, that she does not desire a personal 
hearing.  VA and private treatment records have been obtained 
and the veteran has indicated, in multiple statements, 
including a November 2000 statement and a July 2001 report of 
contact, that she has no additional medical evidence to 
submit.  Therefore, the Board concludes that it may now 
proceed, without prejudice to the veteran, to decide the 
issue on appeal because there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15 (2000).  

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes, absent a combined 
100 percent schedular evaluation, by proving that the 
individual (as opposed to the average person) has a lifetime 
impairment precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable as 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable as 40 percent or more, 
with a combined disability rating of at least 70 percent.  

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).  

Private hospital records, relating to a period of 
hospitalization in July 1993, reflect that the veteran 
underwent abdominal hysterectomy and salpingectomy.  A 
November 1997 private mammogram report reflects that an ill-
defined questionable nodular density was seen on the left at 
the inner aspect of the breast and the impression was nodule 
on the left.  

Private medical records, relating to a right breast biopsy in 
December 1997, reflect that the diagnosis included 
fibrocystic disease.  A December 1999 private mammogram 
report again noted the nodule on the left and indicated that 
it had not changed since the November 1997 exam.  

The report of a November 2000 VA medical examination reflects 
that the veteran's medical records had been reviewed.  It 
notes that the most recent mammogram report indicated no mass 
or detectable distortion, or suspicious microcalcification.  
Nodular densities were thought to represent benign 
inframammary lymph nodes and the impression was no suspicious 
mammographic findings.  The veteran's surgical history was 
noted to include right buttock abscess in 1974, status post 
tubal resection and tubal ligation in 1982, status post 
hysterectomy for fibroid and cervical cysts in 1993, and 
status post right breast surgery in 1997.  The veteran was 
ambulatory and there was no antalgia.  She was able to bend 
over to within six inches of the floor with approximately 85 
degrees' flexion of her back.  She was able to squat without 
difficulty.  She demonstrated free range of motion of the 
joints of the upper and lower extremities with special 
attention paid to the right hip.  There was no evidence of 
frank arthritis.  The neck was supple without adenopathy or 
thyromegaly.  Lungs were clear to auscultation and breath 
sounds were symmetric bilaterally.  The heart had a regular 
rate and rhythm without murmur, gallop or rub.  The abdomen 
was flat and nontender with no mass or organomegaly noted.  
There was a vertical surgical scar over the right breast.  
Palpation of this area demonstrated no appreciable mass or 
adenopathy.  Motor strength was intact and no neurological 
deficits were noted.  The impression included fibrocystic 
breast disease, status post breast biopsy, status post total 
abdominal hysterectomy, elevated blood pressure on this 
examination, skin tag on the left thigh, and right hip pain.  
It was noted that the veteran had fibrocystic breast disease 
with 1997 biopsy being benign.  Although the veteran had 
complained of right hip pain, examination had not revealed 
any remarkable joint problems.  The lesion of concern on the 
left thigh had the appearance of a simple skin tag.  The 
physician indicated that this was benign.  It was also noted 
that she had negative mammogram findings.  

Diagnostic Code 7617 of the Rating Schedule provides that a 
100 percent evaluation will be assigned for three months 
after the complete removal of the uterus and both ovaries.  
Thereafter, a 50 percent evaluation will be assigned.  The RO 
has assigned a 50 percent evaluation for the veteran's total 
abdominal hysterectomy and this is the appropriate evaluation 
since it has been more than three months after the removal.  

Diagnostic Code 7805 of the Rating Schedule provides that 
scars will be rated on limitation of function of the part 
affected.  Diagnostic Code 7803 of the Rating Schedule 
provides that scars that are superficial, poorly nourished, 
with repeated ulceration, will be assigned a 10 percent 
evaluation.  Diagnostic Code 7804 of the Rating Schedule 
provides that scars that are superficial, tender and painful 
on objective demonstration, will be assigned a 10 percent 
evaluation.  The veteran's fibrocystic breast disease, status 
post breast biopsy, is manifested by a surgical scar over the 
right breast.  The competent medical evidence indicates that 
this scar is not superficial, poorly nourished, have repeated 
ulceration, or tender and painful on objective demonstration.  
Rather, the competent medical evidence indicates that the 
veteran's breasts are nontender and her fibrocystic breast 
disease, status post biopsy of the right breast, does not 
limit the function of any part or meet the criteria for a 
compensable evaluation under any applicable diagnostic code.  

There is no competent medical evidence indicating that the 
veteran experiences any other disability, permanent in 
nature, that is relevant to her employability.  The appellant 
has reported, in numerous statements, that she experiences 
various pains and that these pains are what have resulted in 
her inability to maintain employment.  In the analysis set 
forth above, the Board has determined that the 50 percent 
evaluation assigned for the abdominal hysterectomy is 
appropriate and that the veteran has no other disability 
which warrants a compensable evaluation.  Therefore, the 
veteran's combined rating of 50 percent is appropriate.  
Given the foregoing consideration, the veteran's disabilities 
are objectively determined not to be representative of a 
total, 100 percent schedular evaluation in accordance with 
38 C.F.R. § 4.15.  Nor has the veteran been shown to suffer 
from the permanent loss of use of her hands, feet, or eyes, 
in accordance with the criteria set forth in 38 C.F.R. 
§ 4.15.  Accordingly, on the basis of the objective "average 
person" standard of review, a permanent and total disability 
evaluation is not warranted.  

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, she is required to have at least one disability 
rated at 40 percent disabling (or more) in order to meet the 
threshold requirement of 4.16(a).  She has a disability rated 
as 50 percent.  Therefore, she meets the threshold criteria.  
The second criteria that she must meet is to have sufficient 
additional disability to bring the combined rating to 
70 percent or more.  Since none of her additional 
disabilities have been rated as compensably disabling, she 
does not have sufficient additional disability to bring the 
combined rating to 70 percent or more and cannot be 
considered permanently and totally disabled under the 
criteria set forth in 38 C.F.R. § 4.16(a) and 4.17.  

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2), as did 
the RO.  With respect to the subjective factors bearing on 
the veteran's possible entitlement to pension benefits, such 
as age, education and occupational background, the Board 
notes that the veteran was born in 1955 and has two years of 
college education.  She has reported occupational experience 
as a laundry sheet hanger, bus ticket agent, and in 
housekeeping.  The veteran has not shown that her present 
condition renders her per se unemployable under either the 
average person standard or on an individual basis.  Although 
she has reported complaints of various pains in her body, the 
competent medical evidence reflects that she retains 
excellent range of motion of the upper and lower extremities 
as well as her back.  There is no competent medical evidence 
indicating that the veteran experiences disability that 
affects her employability.  Accordingly, the Board concludes 
that a preponderance of the evidence is against a finding 
that the veteran has presented such an unusual disability 
picture so as to render impractical the application of 
regular schedular standards.  Hence, a preponderance of the 
evidence is against entitlement to a permanent and total 
disability evaluation for pension purposes on an 
extraschedular basis.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  On the basis of the above analysis, a 
preponderance of the evidence is against a permanent and 
total disability evaluation for pension purposes.  



ORDER

A permanent and total disability rating for nonservice-
connected pension purposes is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

